560144DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 04/04/2022 has been considered by the Examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
A) In Claim 1, lines 9-10, “comprising” should be inserted after “thereof”
B) In Claim 1, line 10, “in going rearward” should read “in a rearward direction of the vehicle”
C) Claims 2-8 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/561182 in view of JP2014088089A to Senoo.

A) As per Claims 1-2 & 5-8, [182] teaches all the limitations except that explicitly the outlet is positioned to overlap, in a vehicle width direction, an upper wall of a housing when views in a fore-and-aft direction, and
wherein the upper wall of the housing of the display device has a rear end part thereof comprising an inclined face that is inclined downwardly in a rearward direction.
However, Senoo teaches the outlet is positioned to overlap, in a vehicle width direction, an upper wall of a housing when views in a fore-and-aft direction (Senoo: Figure 1, Item 11 is overlapped with dash instrument panel housing unlabeled in Figure 1);
wherein the upper wall of the housing of the display device has a rear end part thereof comprising an inclined face that is inclined downwardly in a rearward direction (Senoo: best shown in Figure 1 display housing is sloped downward).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [182] by placing the display rearward of the pillar inclined, as taught by Senoo, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [182] with these aforementioned teachings of Senoo with the motivation of placing the display as far outward in the vehicle as possible so as to not intrude on the main instrument panel.

B) As per Claims 3-4, [182] in view of Senoo teaches a side door is disposed on a laterally outer side of the instrument panel, the housing protrudes from the instrument panel to the laterally outer side, and a position in an up-down direction of an upper end of a door lining covering a laterally inner face of the side door is present between an upper end and a lower end of the housing (Senoo: best shown in Figure 1).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015144406A to Izu in view of Senoo.

A) As per Claim 1, Izu teaches a side device (Izu: best shown in Figure 4) comprising: 
a front pillar that rises from a laterally outer end part of an instrument panel (Izu: pillar shown behind Item 32), and 
wherein a display device that displays an image of a vehicle exterior is provided on the instrument panel to a rear of the front pillar (Izu: Figure 4, Item 32 is directly rearward of pillar and anything on pillar), and 
the pillar is positioned so as to overlap, in a vehicle width direction, an upper wall of a housing of the display device when viewed in a fore-and-aft direction (Izu: Figure 4, Item 32 is directly rearward of pillar and anything on pillar).
Izu does not teach a defroster blower outlet that is provided in the front pillar and blows out air toward a side window screen; and 
wherein the upper wall of the housing of the display device has at a rear end part thereof an inclined face that is inclined downwardly in going rearward.
However, Senoo teaches a defroster blower outlet that is provided in the front pillar and blows out air toward a side window screen (Senoo: Figure 1, Item 11);
wherein the upper wall of the housing of the display device has at a rear end part thereof an inclined face that is inclined downwardly in going rearward (Senoo: Figure 1, unlabeled display housing slopes downward).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Izu by adding a side-window defroster, as taught by Suzuki, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kubota with these aforementioned teachings of Suzuki with the motivation of preventing frosting of the side windows, thereby allowing for a safer driving experience.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Izu by making the display housing slope downward, as taught by Senoo, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Izu with these aforementioned teachings of Senoo since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the display shape of Senoo for the display shape of Izu. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 3, Izu in view of Senoo teaches that a side door is disposed on a laterally outer side of the instrument panel, the housing protrudes from the instrument panel to the laterally outer side, and a position in an up-down direction of an upper end of a door lining covering a laterally inner face of the side door is present between an upper end and a lower end of the housing (Izu: best shown in Figure 3-4, door in middle of Item 32).

C) As per Claims 5 & 7, Izu in view of Senoo teaches that a corner portion between the upper wall and a laterally outer wall of the housing has a rounded shape (Izu: Figure 4, Item 32 is rounded).


Claim(s) 2, 4, 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izu in view of Senoo as applied to claim 1 above, and further in view of JPH1191512A to Hirano.

A) As per Claim 2, Izu in view of Senoo teaches all the limitations except explicitly that a lower end of the defroster blower outlet is positioned so as to be in contact with the upper wall of the housing.
However, Hirano teaches a lower end of the defroster blower outlet is positioned so as to be in contact with the upper wall of the housing (Hirano: Figure 2, Item 8 extends all the way to bottom of pillar).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Izu in view of Senoo by making the outlet extend to bottom of pillar, as taught by Hirano, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Izu in view of Senoo with these aforementioned teachings of Hirano since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the outlet location of Hirano for the outlet location of Izu in view of Senoo. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 4, Izu in view of Senoo and Hirano teaches that a side door is disposed on a laterally outer side of the instrument panel, the housing protrudes from the instrument panel to the laterally outer side, and a position in an up-down direction of an upper end of a door lining covering a laterally inner face of the side door is present between an upper end and a lower end of the housing (Izu: best shown in Figure 3-4, door in middle of Item 32).

C) As per Claims 6 & 8, Izu in view of Senoo and Hirano teaches that a corner portion between the upper wall and a laterally outer wall of the housing has a rounded shape (Izu: Figure 4, Item 32 is rounded).

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that the Double Patenting Rejection is moot because they intend to abandon case 16/561182. However, until that application is properly abandoned the DP rejection remains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762